Filed 3/3/16 P. v. Thompson CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,                                                          B265672

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. GA091246)
         v.

MITCHELL CRAIG THOMPSON,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Suzette Clover, Judge. Affirmed.
         Sarvenaz Bahar, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
                                            _____________________
       Following a no contest plea, defendant and appellant Mitchell Craig Thompson
was convicted of one count of second degree robbery, with a prior serious felony
conviction finding (Pen. Code, §§ 211, 667, subds. (a)-(i)).1 Thompson was sentenced to
a prison term of 15 years. We affirm.
       Thompson was originally charged with seven counts of robbery (§ 211), one count
of attempted robbery (§§ 211, 664), and one count of possession of a firearm by a felon
(§ 29800). In addition, he was charged with firearm use, prior prison term and prior
serious felony conviction enhancements (§§ 12022.53, 667.5, 667, subds. (a)-(i)). On
May 21, 2015, Thompson accepted a plea agreement under which he would plead no
contest to one count of second degree robbery while admitting a prior serious felony
conviction allegation. The trial court sentenced him to a total of 15 years, calculated as
follows: a five-year upper term for the robbery (§ 213, subd. (a)(2)), which was doubled
as a second-strike conviction (§ 667, subds. (b)-(i)), and then increased by a five-year
term for the prior serious felony conviction enhancement (§ 667, subd. (a)). The trial
court gave Thompson credit for 672 days of presentence custody credit, consisting of
585 actual days and 87 days of good conduct credit.
       On July 10, 2015, Thompson filed a pro se notice of appeal and request for a
certificate of probable cause. In his request for a certificate of probable cause, Thompson
complained that: (1) his presentence custody credits had been improperly limited to
15 percent of his actual days in custody; and, (2) because the firearm use allegation had
been dropped, he should have only been convicted of second degree robbery. The trial
court denied Thompson’s request for a certificate of probable cause, pointing out that he
had in fact been convicted of second degree robbery, and that the 15 percent presentence
custody credit limitation was correct.
       We appointed counsel to represent Thompson. After reviewing the record,
appellate counsel filed an opening brief requesting this court to independently review the
record pursuant to People v. Wende (1979) 25 Cal.3d 436, 441. We directed counsel to


1
       All further statutory references are to the Penal Code unless otherwise specified.

                                             2
send the record on appeal and a copy of the opening brief to Thompson, and notify him
that he had 30 days within which to personally submit any contentions or issues that he
wished us to consider. Thompson has not filed a supplemental brief.
       We have examined the entire record and are satisfied that defense counsel has
fully complied with counsel’s responsibilities and that no arguable appellate issue exists.
(Smith v. Robbins (2000) 528 U.S. 259, 278 [120 S.Ct. 746]; People v. Kelly (2006)
40 Cal.4th 106, 110.) Contrary to Thompson’s apparent beliefs, the difference between
first and second degree robbery does not depend on the perpetrator’s use of a gun, and the
15 percent limit on presentence custody credits is triggered by “any robbery.”
(§§ 2933.1, subd. (c), 667.5, subd. (c)(9).)
                                      DISPOSITION
       The judgment is affirmed.


NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                   EDMON, P. J.

We concur:



              ALDRICH, J.




              LAVIN, J.




                                               3